 KCAL-TV  323Young Broadcasting of Los Angeles, Inc. d/b/a KCAL-TV and Local 45, International Brother-hood of Electrical Workers, AFLŒCIO, Peti-tioner. Case 31ŒRCŒ7773 June 13, 2000 DECISION AND DIRECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN The National Labor Relations Board, by a three-member panel, has considered a determinative challenge to an election held on October 22, 1999, and the hearing officer™s report recommending disposition of it.  The election was held pursuant to a Decision and Direction of Election.  The tally of ballots shows 3 for and 2 against the Petitioner, with 1 challenged ballot. The Board has reviewed the record in light of the ex-ceptions and briefs and has adopted the hearing officer™s findings and recommendations. For the reasons stated by the hearing officer in his re-port, attached here as an appendix, we find that the chal-lenge to the ballot cast by Stephanie Farr should be over-ruled.  The parties have stipulated that Farr is a dual function employee, who spends approximately 60 per-cent of her worktime as a weekday associate producer and approximately 40 percent of her time as a weekend show producer.1  As an associate producer, Farr was eli-gible to vote in the September 9, 1999 election, in Case 31ŒRCŒ7766 that resulted in certification of IBEW Local 45, the Petitioner in this case, as exclusive collective-bargaining representative of an appropriate unit of news-room employees.  Now, the hearing officer has found that as a weekend show producer, Farr is eligible to vote in the election in this case, where the same union seeks to represent a separate bargaining unit of show producers. We agree with the hearing officer that the precedent cited by the Employer in contesting Farr™s eligibility is distinguishable from the present case.  In exceptions, the Employer makes the further argument that permitting one employee to vote twice in representation elections for bargaining units of full-time employees contravenes Board policy by giving her disproportionate influence over the choice of bargaining representative by the Em-ployer™s employees.  We disagree. Farr has one vote, and therefore no more influence in deciding the question concerning representation than any other unit employee, in each of the bargaining units to which she belongs as a consequence of her dual function status.  In Berea Publishing Co., 140 NLRB 516, 518Œ519 (1963), the Board made clear that dual function em-ployees who share a substantial community of interests with full-time employees in a bargaining unit are entitled to the same rights and privileges in the selection of the majority representative.  Noting that the Board had tradi-tionally permitted a part-time employee to vote in a unit where the employee is regularly employed for sufficient periods of time, the Board stated that, ﬁwe can perceive no distinction between the part-time employee, who may work for more than one employer, and the employee who performs dual functions for the same employer.ﬂ  140 NLRB at 519.                                                                                                                      1 There is no claim or evidence that any other employee has the same dual function job situation as Farr. Quite obviously, an individual who works parttime for more than one employer may be eligible to vote in an appropriate unit of each employer™s employees.  Consis-tent with Berea Publishing, we see no policy reason why a dual function employee may never vote in two separate units.  We need not and do not define here all instances in which it would be appropriate to permit a dual func-tion employee™s participation in more than one unit elec-tion.  We agree with the hearing officer, however, that under the circumstances of this case, where time spent and work performed by a single dual function employee in one job classification is distinct and separate from time spent and work performed in another classification, that employee should be eligible to participate fully in both bargaining units in which she has a substantial in-terest.  We therefore adopt the hearing officer™s recom-mendation to overrule the challenge to the ballot cast by Farr.  We shall remand this case to the Region for the purpose of opening and counting Farr™s ballot, preparing a revised tally of ballots, and issuing the appropriate cer-tification. DIRECTION IT IS DIRECTED that the Regional Director for Re-gion 31 shall, within 14 days from the date of this Deci-sion and Direction, open and count the ballot of Stepha-nie Farr, the weekend show producer.  The Regional Di-rector shall then serve on the parties a revised tally of ballots, and issue the appropriate certification. APPENDIX  HEARING OFFICER™S REPORT AND RECOMMENDATIONS Pursuant to a petition filed on August 16, 1999, and a Deci-sion and Direction of Election issued by the Regional Director for Region 31 on September 27, 1999, an election by secret ballot was conducted under the supervision of the Regional Director for Region 31 on October 22, 1999, among the em-ployees of the Employer in the unit agreed appropriate.2 After the election, each party was furnished with a tally of ballots which showed that of approximately six eligible voters, six cast ballots, of which three were cast in favor of the Petitioner, two  2 In the instant case, an election was directed in two separate and dis-tinct units. This Report pertains only to a challenge which occurred in unit B, the full description of which is set forth below  INC: All show producers employed by the Employer at its facil-ity located at 5515 Melrose Avenue, Hollywood, California. EXC: On-air talent, promotional writer/producers, directors, technicians, clerical employees, all other employees, guards and supervisors as defined in the Act. 331 NLRB No. 46  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324were cast against the Petitioner, 
and one ballot was challenged. 
There were no void ballots. The sole challenged ballot was 
sufficient in number to affect the results of the election. No 
party has filed timely
 objections to conduct affecting the results 
of the election. 
Pursuant to Section 102.69 of the Board™s Rules and Regula-
tions, Series 8, as amended, the Regional Director, after reason-
able notice to all parties to present relevant evidence, com-
pleted an investigation of the challenge. After having duly con-
sidered all evidence submitted by the parties and otherwise 
disclosed by the investigation, on December 22, 1999, the Re-
gional Director issued a supplemental decision, order directing 
hearing, and notice of hearing, wherein the Regional Director 
ordered a hearing be held on the challenged ballot of Stephanie 
Farr, the weekend show producer. 
Pursuant to the above-mentione
d supplemental decision, or-
der directing hearing, and
 notice
 of hearing, a hearing was held 
before the undersigned, at Los Angeles, California, on January 

11, 2000. The hearing was conducted in accordance with the 
provisions of Section 102.69 of the Board™s Rules and Regula-
tions, Series 8, as amended. All 
parties were present, with the 
Employer and the Petitioner re
presented by counsel, and af-
forded full opportunity to be heard, to examine witnesses, to 
introduce relevant evidence, cro
ss examine witnesses, and to make oral argument at the close of the hearing. 
In determining credibility and resolving conflicts in this pro-
ceeding, I have considered, inter alia, the following: the de-
meanor and the conduct of the witnesses; their candor and lack 
thereof; their apparent fairness, bias, or prejudice; their ability 
to know, comprehend, and unders
tand the matters about which 
they testified; whether they had been contradicted or otherwise 

impeached; the interrelationship of the testimony of the wit-
nesses and the written and/or documentary evidence presented; 
and the inherent probability and plausibility of the testimony. In 
addition, certain qualities, such as motive, may only be shown 
circumstantially when the possesso
r has not previously revealed 
these qualities in a direct manner. Therefore, uncontradicted 
testimony need not necessarily be
 accepted as true when the 
circumstances may outweigh the credibility of a direct state-
ment testified to at hearing. I have also considered the nature of 
conclusionary statements as di
stinguished from statements of 
fact, and whether answers are se
lf-serving, or in response to 
leading questions of counsel. Ther
efore, when credibility issues 
arise, the credited version ma
y be indicated without further 
reference to the standard applied and any failure to detail each 

of the standards is not to be deemed a failure on my part to 
consider it. 
Walker™s, 159 NLRB 1159 (1966)
. The following 
recitation of facts, where not specifically noted, follows cred-
ited testimony on evidence contained in the record. 
FINDINGS OF FACT 
The sole determinative challenge which the Regional Direc-
tor determined should be set for hearing is set forth and dis-
cussed below. Issues of fact and law, together with the hearing 
officer™s conclusions are set forth after the challenge. The con-
clusions are also summarized at the end of the report. 
Challenged Ballot 
The ballot of Stephanie Farr, the weekend show producer, 
was challenged by the Board agent conducting the election, 

based upon an order of the Board, dated October 20, 1999, 
wherein the Board stated that the request for review filed by the 
Employer subsequent to the issu
ance of the Decision and Direc-
tion of Election in the instant matter, raised a substantial issue 
solely with respect to the inclusion of the weekend show pro-
ducer, and concluded that the issue would be best resolved 
through the use of the challenge procedure. 
In the supplemental decision, 
order directing hearing, and 
notice of hearing issued by th
e Regional Director, the Regional 
Director stated that the Employer contended that the weekend 

show producer was not a dual function employee, and was in-
eligible to vote. The Regional Director further stated that Peti-
tioner contended that the weekend show producer was a dual 
function employee who spent approximately 50 percent of her 
time performing the duties of a 
show producer with a substan-
tial interest in the working conditions of show producers and 

should therefore
 be allowed to vote. 
During the course of the hearing, employer counsel offered a 
stipulation that Farr was a dual function employee, which stipu-
lation was entered into by the Petitioner™s counsel. In support of 

the stipulation, employer counsel
 put into evidence transcript 
pages 109 to 112 and pages 326 to 357 from the hearing held in 
Case 31ŒRCŒ7766, which dealt in 
detail with Farr™s duties as 
an associate show producer and weekend show producer. Based 
upon the stipulation of the parties, I find that Farr is a dual 
function employee, and without 
more, has a presumptive right 
to vote in the instant matter. 
Employer counsel has made part of the record of the instant 
case pages 21 to 24 of Employer™s request for review of Re-

gional Director™s Decision and Di
rection of Election, filed in 
the instant case, wherein counsel argued: 
 A limitation has been placed 
on the representation of 
dual function employees. The Bo
ard and courts have held 
it would be incongruous for em
ployees to be represented 
in two units for the same employer. See 
Davis Supermar-
kets, Inc. v. NLRB, 
2 F.3d 1162 (D.C. Cir. 1993); 
Bentson Contracting Co.
, 941 F.2d 1262 (D.C. Cir. 1991). 
Although Davis Supermarkets, supra, and Bentson Contracting, 
supra, concerned whether two different un-
ions could represent dual function employees in two sepa-
rate units, many of the same policy considerations apply 
herein. If the Employer was faced with negotiating two 
separate contracts with the union covering the weekend 
show producer in her two job capacities, she could at any 
moment, be covered by different salary, hours, overtime, 
insurance, vacation and holiday
 provisions. It would often 
be unclear which contract covered her at which moment. 

She could also have to pay tw
o separate sets of dues, at-
tend two sets of meetings and somehow split her alle-

giances between two groups
 of employees. In 
The Pulitzer 

Publishing Co., 203 NLRB 639 (1973), the Board recog-
nized dual function employees in the television industry 
may need to be in their own separate unit, rather than with 
single function employees. 
The Board would deny the 
weekend show producer the 
right to vote in two separate 
elections if different unions 
were petitioning to represent the associate producers and 
other news staff, and the 
show producers. See, e.g., 
Sunray 
Ltd., 258 NLRB 517 (1980). That determination should 
not change solely because the same labor organization, the 
union, has sought to represent both groups. Indeed, given 
the circumstances of this 
case, where the union has at-
tempted to manipulate the Board™s processes to give the 
weekend show producer two vo
tes, it is imperative the 
Board apply that principle herein. 
 KCAL-TV 325For the Regional Director, to have granted the union™s 
request to include the weekend show producer was incon-
sistent with the provisions 
of the Act. Under Section 
9(c)(5), the extent of union organization cannot be given 
controlling weight. Yet, having included the weekend 
show producer in both units granted such weight to the un-

ion™s organizational efforts.
 Moreover, for the weekend 
show producer to vote for union representation in Case 
31-RC-7766 on September 9, and again, in this unit before 
September 9, 2000, would be 
inconsistent with Section 9(c)(3), which prohibits holdi
ng successive elections in the 
same unit or subunit within a period of one year. 
 Initially, I note that 
Davis Supermarkets, supra, and Bentson 
Contracting, supra, involved situations where two separate 
unions represented dual functi
on employees simultaneously 
with respect to the 
same (emphasis added) conditions of em-
ployment, i.e., the same job classi
fications in two different units 
during the same working hours, which is a different situation 

from the instant case. In the instant case it is clear that Farr acts 
as show producer on the weeke
nds, and that during the week, 
Farr™s normal duties are that of associate producer, a job cate-
gory distinct and separate from that of show producer. In the 
event that Farr does act as a show producer during the week, 
she performs the duties of a producer, not associate producer, 
and again her job duties would appear to be distinct. I further 
note that employer counsel alluded 
to this situation in his intro-duction into evidence of Employer
 Exhibits 7 and 8, the parties 
initial contract proposals for th
e unit containing associate pro-
ducers, when counsel stated; ﬁThere can be no assurance at this 
point or at any point that the interests of the news room, the 
larger unit, and the producer bargaining unit will be exactly, 
100 per cent, completely id
entical.ﬂ (Tr. 26, 2Œ5.) 
Accordingly, I conclude that 
Davis Supermarkets
, supra, and Bentson Contracting
, supra, are inapposite to the situation in 
the instant case, and I give no weight to the findings and/or 
conclusions of law contai
ned in the cited cases. 
Employer counsel cites 
Pulitzer
 Publishing, supra, for the 
proposition that dual function employees in the television in-
dustry may need to be in their own separate unit, rather than 
with single function employees. In 
Pulitzer Publishing
, supra, the Board found that a unit of newsmen who appeared on the 
air or on television were considered to be ﬁtalentﬂ as distinct 
from a group of newsmen who did not appear on the air, and 
although both groups were consider
ed duel function employees, 
as such a separate unit of on-
air newsman was appropriate. In 
the instant case, there is only one dual function employee in 
question, and the Board has long he
ld that it is contrary to 
Board policy to certify a representative for bargaining purposes 
in a unit consisting of only one em
ployee, or to direct elections 
in such units. Mount St. Joseph™s Home for Girls
, 229 NLRB 251 (1977); Sonoma-Marin Publishing Co., 172 NLRB 625 
(1968). In light of the fact that the unit of dual function em-
ployees in the instant case consists of only one employee, I 
conclude that reliance on 
Pulitzer Publishing
, supra, is inap-
propriate, and not relevant to the considerations raised in the 

instant case. 
Employer counsel argues that the Board would deny Farr the 
right to vote in two separate el
ections if different unions were 
petitioning to represent the associate producers and other news 

staff, and the show producers in one unit, citing 
Sunray, supra. Counsel is correct in his assertion. 
Sunray, supra, involved a 
situation where the Acting Regional
 Director found appropriate two separate and distinct units
 of dual function employees, each 
unit consisting of the same em
ployees. The Board found that 
agreement with the Acting Regional Director would cause a 

situation where an appropriate unit of all the Employer™s em-
ployees elected separate unions to be their exclusive representa-
tive in two or more separate units, a result incongruous with the 
policies of the Act, and found th
at only one unit was appropri-
ate, consisting of all the Employer™s employees, and gave the 
employees a choice of voting for one of the two competing 
unions, or no union. The situation in 
Sunray, supra, is
 con-trasted with the instant situatio
n, where it has been determined 
that two separate and distinct units of employees are appropri-
ate, and each unit is made up of
 different employees, with the 
exception of the dual function employee in question. As such I 
conclude that the principle set forth in 
Sunray, supra, is not applicable to the instant situation, and I will not apply the find-

ing in 
Sunray, supra, to the instant case. 
Employer counsel argues that allowing Farr to vote is viola-
tive of the Act, specifically Section 9(c)(3) and (5). Section 
9(c)(3) states ﬁNo election shall be directed in any bargaining 
unit or any subdivision within which, in the proceeding 
twelve-month period, a valid elect
ion shall have been held.ﬂ 
The issue before me is not whet
her or not such an election has 
been so directed; and there is no evidence that such is the case; 
but rather whether Farr should be permitted to vote in an elec-
tion in a unit including show producers, when Farr has already 
voted within a 12-month period in
 a unit of associate producers. The section cited by employer c
ounsel does not deal with the 
eligibility rights of specific individual voters, but rather with 
the general issue of whether an election per se is appropriate. 
Section 9(c)(5) states, ﬁIn determining whether a unit is appro-
priate for the purposes specified 
in subsection (b) [of this sec-tion] the extent to which the 
employees have organized shall 
not be controlling.ﬂ Counsel argues
 that the inclusion of Farr in 
two separate and appropriate units
 grants such weight to the 
union™s organizational efforts. Counsel offers no evidence in 

support of this theory and I fa
il to see any merit to it. 
IThe compelling argument that 
employer counsel makes is 
the problems that the Employer 
would be faced with if Farr 
were permitted to vote in and be part of two separate and dis-tinct units. Counsel argues that 
the Employer could conceivably 
be faced with negotiating two separate contracts with the union 
which would encompass Farr; Farr could at any moment be 
covered by, a different salary, ho
urs, overtime, insurance, vaca-
tion, and holiday provisions. It w
ould be unclear which contract 
covered Farr at which moment, 
and Farr would be obligated to 
pay two separate sets of dues, 
attend two sets of meetings, and 
somehow split her allegiances between two groups of employ-
ees. 
With respect to employer couns
el™s arguments with respect 
to Farr™s union obligations, union counsel has stated in the pre-
hearing statement by the Union, which was made part of the 
record, that Farr would only be 
obligated to pay one set of un-ion dues and would belong to the same local union, IBEW Lo-
cal 45, thus obviating employer
 counsel™s arguments concern-
ing the burden that would be placed on Farr, if permitted to 
vote, to meet he
r union obligations. 
I am left then with the remain
ing considerations raised by 
employer counsel with respect
 to the possibility of different 
salary, hours, and other benefits if Farr were to be permitted to 

vote in and be part of both appropriate units. The instant situa-
tion is akin to the situation of a dual function employee who is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326found to be part of an appropriate unit represented by a union 
and at the same time is part 
of a nonrepresented unit of em-
ployees at the same employer. The Board has stated that once 

the standard for finding an employee to be dual function has 
been met, ﬁit is both unnecessary and inappropriate to evaluate 
other aspects of the dual-functio
n employee™s terms and condi-
tions of employment in a kind of second tier commu-
nity-of-interest analysis.ﬂ 
Oxford
 Chemicals, Inc
., 286 NLRB 187 (1987). In 
Oxford, supra, fn. 5, the Board stated, ﬁAny 
resulting disparity in wages and benefits should not form a 
separate basis for continuing to
 exclude an employee from the 
unit when that employee now performs a sufficient amount of 
unit work.ﬂ Further, in Alpha School Bus Co
., 287 NLRB 698 
(1987), the Board overruled a challenge to an employee finding 
that the employee was a dual function employee and eligible to 
vote, even though when working as a employee in the nonrep-
resented unit, the employee ha
d different supervision and a 
benefit package unavailable to
 the union represented employ-
ees, and when employed in the represented unit received the 
same wage rate and benefits, an
d was subject to the same su-
pervision as the union 
represented employees. 
Based upon the foregoing, I will, therefore, recommend that 
the challenge to the ballot of Stephanie Farr be overruled. 
Recommendation 
I, having made the above findi
ngs and conclusions, based on 
the record as a whole, recommend that the challenge to the 
ballot of Stephanie Farr be overruled, and that her ballot be 
opened at a time, date, and plac
e be hereinafter announced, at 
which time a revised tall
y of ballots shall issue.
3                                                           
 3 Pursuant to Sec. 102.69 of the Board™s Rules and Regulations, Se-
ries 8, as amended, within 14 days of the issuance of this report, any 
party may file with the Board in 
Washington, D.C., an original and 
eight copies of exceptions there to. Immediately upon the filing of such 
exceptions, the party filling the same 
shall serve a copy thereof on the other parties, and shall file a copy with the Regional Director. If no 
exceptions are filed, the Board w
ill adopt the recommendations of the 
hearing officer. 
 